DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 24, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS has been considered by the examiner.

Response to Amendment
Applicant’s amendment, filed 6/17/2021 added claims 20-43 and canceled claims 1-19. Therefore, claims 20-43 are pending. 
The objection to the drawings, set forth in the previous Office Action, have been withdrawn due to the replacement drawings for FIGs. 1-19 filed 6/17/2021.
The objections to the specification, set forth in the previous Office Action, have been withdrawn due to Applicant’s amendments to the drawings, including replacement drawings for FIGs. 4 and 5, filed 6/17/2021.
The objections to claims 1-19, set forth in the previous Office Action, have been withdrawn due to Applicant’s amendments to the claims filed 6/17/2021 and the examiner’s amendment discussed below.
The rejections of claims 1-19 under 35 U.S.C. § 112(b) and 103, set forth in the previous Office Action, have been withdrawn due to Applicant’s cancellation of those 
The interpretations of claims 1 and 19 under 35 U.S.C. § 112(f), set forth in the previous Office Action, are moot in light of Applicant’s cancellation of those claims in the amendment filed 6/17/2021. However, as discussed below, similar limitations recited in newly-added claims 20 and 32 are interpreted under 35 U.S.C. § 112(f).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: a first thresholding unit receiving a signal from the first integrator … and second thresholding units … receiving respective weight values in newly-added independent claim 20; and 
a first thresholding unit receiving a signal from the first integrator and second thresholding units … receiving respective weight values in newly-added independent claim 32.

Regarding claims 20 and 32 and the above-noted three-prong test, the recited a first thresholding unit is a generic placeholder, receiving a signal from the first integrator is functional language, and there is no recitation of sufficient structure to perform the receiving. Also in each of claims 20 and 32, second thresholding units is a generic placeholder, receiving respective weight values is functional language, and there is no recitation of sufficient structure to perform the receiving.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Regarding the above-noted first thresholding unit and second thresholding units recited in claims 20 and 32: 
With reference to the classification blocks 400 and 500 of FIGs. 4 and 5, paragraphs 50, 52-53 and 55-57 recite “a first thresholding unit 401, which implements an activation function”, “An output of the thresholding unit 401 is coupled with an output block 402”, “a gate of [transistor] M5 is coupled with the output of thresholding unit 401”, “transfer the output of the integrator to the thresholding unit 401, where the activation function is applied to the integrator output and the result is transferred to the output block 402”, “The module described above (Cint, A1, M3, M4 and thresholding unit 401) corresponds to a single neuron in the hidden layer of the equivalent neural network. Since this module is used H times (sequentially) per sensor data acquisition, it is implemented only once in hardware”, “weights are applied to the output voltages received from the thresholding unit 401”, “receipt of the first output voltage from the thresholding unit 401” and “As a result, the output of the column integrators in the output block is the sum of H weighted sums generated from the H output voltages received from the thresholding unit 401.”
Regarding the above-noted second thresholding units recited in claims 20 and 32: 

With continued reference to first reference to first thresholding unit 401 and second thresholding units 404 of FIG. 5 and to the thresholding circuit 1800 of FIG. 18, paragraph 96 recites “the thresholding circuit 1800 may be used to form the thresholding units (e.g., 401, 404, 504, etc.) in FIG. 5.” 
Since claims 20 and 32 are interpreted under 35 U.S.C. 112(f), and paragraphs 56 and 96 of applicant’s specification disclose that the first “thresholding unit 401 … is implemented only once in hardware” and that “the thresholding circuit 1800 may be used to form the thresholding units (e.g., 401, 404” corresponding to the recited first and second thresholding units, the above-noted thresholding units are being interpreted as hardware (i.e., circuitry and hardware modules).
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Applicant’s representative L. Jeffrey Kelly, Registration No. 65,321, on August 16, 2021.

The application has been amended as follows: 
1-19. (Canceled)

20. (Currently Amended) A classifier system implementing a deep neural network (DNN), the classifier
system comprising:
a weight block;
block [[lock]];
a row selector; and
a sensor array operatively coupled with the weight block, the classification block and the row selector, the sensor array comprising a plurality of sensor cells corresponding to respective neurons in an input layer of the DNN, the plurality of sensor cells arranged in a two-dimensional matrix configuration, row lines, column lines, a data integration line and an integration start line;
wherein the classifier system is configured such that the plurality of sensor cells share a common terminal connected to the data integration line, the row lines are controlled by the row selector,
and the column lines receive respective weight values from the weight block, the weight values
received from the weight block corresponding to connection weights in the DNN,
wherein the classification block includes a first integrator receiving a signal generated on the data integration line when the integration start line is selected, and a first thresholding unit receiving a signal from the first integrator, the first thresholding unit operatively coupled to an array of second integrators and second thresholding units arranged in a two-dimensional matrix configuration, the array of second integrators and second thresholding units including row lines, controlled by the row selector, and column lines receiving respective weight values from the weight block, and
wherein the sensor array comprises a plurality of storage capacitors, a first plurality of select transistors and a second plurality of select transistors, and wherein a gate terminal of each of the first plurality of select transistors in each row is controlled by 

21. (Previously Presented) The system of claim 20, wherein the column lines used in the sensor array are the same as the column lines used in the classification block.

22. (Previously Presented) The system of claim 20, wherein an integration time of the classification block is configured to be shorter than resistance-capacitance (RC) delays associated with sensor resistance values and storage capacitance values.

23. (Previously Presented) The system of claim 20, wherein voltages loaded by the weight block onto the column lines in the sensor array are associated with the connection weights of the input layer of the DNN.



25. (Previously Presented) The system of claim 20, wherein the sensor array is scanned HI times for each classification, where HI is an integer indicative of a number of neurons in a first hidden layer of the DNN.

26. (Previously Presented) The system of claim 20, wherein each of at least a subset of at least one of the first and second select transistors comprises a thin-film transistor.

27. (Previously Presented) The system of claim 20, wherein each of at least a subset of at least one of the first and second select transistors comprises a heterojunction field effect transistor comprised of hydrogenated amorphous silicon contacts on single-crystalline or poly-crystalline silicon.

28. (Previously Presented) The system of claim 20, wherein each of at least a subset of sensor cells comprises a two-terminal hydrogenated amorphous silicon photoconductor.

29. (Previously Presented) The system of claim 20, wherein the weight block comprises a cross-bar array of programmable resistive elements.
 
units are configured to implement a sigmoid activation function.

31. (Previously Presented) The system of claim 20, wherein at least one of the first and second integrators in the classification block comprises an operational amplifier and a capacitor, the capacitor connected between an input and an output of the operational amplifier.

32. (Currently Amended) A classifier system implementing a deep neural network (DNN), the classifier system comprising:
a weight block;
a classification block [[lock]];
a row selector; and
a sensor array operatively coupled with the weight block, the classification block and the row selector, the sensor array comprising a plurality of sensor cells corresponding to respective neurons in an input layer of the DNN, the plurality of sensor cells arranged in a two-dimensional matrix configuration, row lines, column lines, a data integration line and an integration start line;
wherein the classifier system is configured such that the plurality of sensor cells share a common terminal connected to the data integration line, the row lines are controlled by the row selector, and the column lines receive respective weight values 
wherein the classification block includes a first integrator receiving a signal generated on the data integration line when the integration start line is selected, and a first thresholding unit receiving a signal from the first integrator, the first thresholding unit operatively coupled to an array of second integrators and second thresholding units arranged in a two-dimensional matrix configuration, the array of second integrators and second thresholding units including row lines, controlled by the row selector, and column lines receiving respective weight values from the weight block, and
wherein the array of the second integrators and second thresholding units in the
classification block is further described in that the second integrators in the first row of the array receive signals from the first thresholding unit and receive weight values from the column lines, the second integrators in a given row except the first row receive signals from the second thresholding units in the previous row and receive weight values from the column lines, the second thresholding units in a given row receive signals from the second integrators in the same row, the second thresholding units in a given row except the last row provide signals to the second integrators in the next row, and the second thresholding units in the last row provide signals to an output circuit.

33. (Previously Presented) The system of claim 32, wherein the column lines used in the sensor array are the same as the column lines used in the classification block.



35. (Previously Presented) The system of claim 32, wherein voltages loaded by the weight block onto the column lines in the sensor array are associated with the connection weights of the input layer of the DNN.

36. (Previously Presented) The system of claim 32, wherein voltages loaded by the weight block onto the column lines in the classification block are associated with weights of at least one of a hidden layer of the DNN and the output layer of the DNN.

37. (Previously Presented) The system of claim 32, wherein the sensor array is scanned HI times for each classification, where HI is an integer indicative of a number of neurons in a first hidden layer of the DNN.

38. (Previously Presented) The system of claim 32, wherein each of at least a subset of at least one of the first and second select transistors comprises a thin-film transistor.

39. (Previously Presented) The system of claim 32, wherein each of at least a subset of at least one of the first and second select transistors comprises a heterojunction field effect transistor comprised of hydrogenated amorphous silicon contacts on single-crystalline or poly-crystalline silicon.

40. (Previously Presented) The system of claim 32, wherein each of at least a subset of sensor cells
comprises a two-terminal hydrogenated amorphous silicon photoconductor.

41. (Previously Presented) The system of claim 32, wherein the weight block comprises a cross-bar array of programmable resistive elements.

42. (Currently Amended) The system of claim 32, wherein the first thresholding unit and the second thresholding [[unit]] units are configured to implement a sigmoid activation function.

43. (Previously Presented) The system of claim 32, wherein at least one of the first and second integrators in the classification block comprises an operational amplifier and a capacitor, the capacitor connected between an input and an output of the operational amplifier. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The currently amended claims 20-43 are allowed over the prior art of record.
The prior art of record Kalamkar et al. (U.S. Patent Application Pub. No. 2018/0293493 A1, hereinafter “Kalamkar”) includes FIG. 15A, which depicts machine learning architecture stack architecture stack 1500 [i.e., a system] with NN/neural 
Kalamkar also discloses “hidden layers of the network enable multistep pattern recognition”, “Deep neural networks used in deep learning typically include a … back-end network which represents a mathematical model that can perform operations (e.g., object classification, speech recognition, etc.) based on the feature representation provided to the model”, “The learning model describes how to adjust the weights within the model to reduce the output error of the network” [i.e., receive weights] and “The final 
FIG. 15A of Kalamkar also depicts inputs 1502 from “sensors” and NN topologies 1508 including the “DNN”. Kalamkar additionally discloses “nodes in the CNN input layer are organized into a set of ‘filters’ (feature detectors inspired by the receptive fields found in the retina” [i.e., nodes/neurons in an input layer of the neural network], “The convolution stage computes the output of functions (e.g., neurons) that are connected to specific regions in the input, which can be determined as the local region associated with the neuron.” [i.e., the sensor cells providing specific regions of the input correspond to neurons in the input layer], “machine learning architecture stack 1500 includes multiple software and hardware layers that range from input data 1502 provided by an array of sensors [i.e., a sensor array] to hardware 1514 elements that perform various compute, storage, or communication operations” [i.e., software and hardware layers of machine learning architecture stack 1500, including weight and classification blocks, are coupled with the sensor array] and “input data 1502 is multi-modal input including but not limited to video and/or image data, data from multiple sensors” [i.e., the sensor array including a plurality of/multiple sensor cells] (see, e.g., paragraphs 148, 157 and 195-196).
Kalamkar also discloses that “for a neural network, … the weights associated with the connections are adjusted”, “update the weights of the of the neural network” and “A deep belief network (DBN) … The learned weights of the DBN can then be used to provide pre-train neural networks by determining an optimal initial set of weights for 
Kalamkar was filed on April 10, 2017, and this date is before the effective filing date of this application, i.e., November 16, 2017. Therefore, Kalamkar constitutes prior art under 35 U.S.C. 102(a)(2).

The prior art of record Hu et al. (U.S. Patent Application Pub. No. 2018/0364785 A1, hereinafter “Hu”) discloses “device 300 including a dot product engine (DPE), or crossbar array 302, for processing analog sensor data. As illustrated in FIG. 3, device 300 may include the crossbar array 302, one or more sensors 370 and a processor 390. The various components of device 300 may be interconnected by one or more links”, “The crossbar array 302 may also include … drivers connected to the row electrodes 304 and address decoders to select a row electrode 304 and activate a driver corresponding to the selected row electrode 304. For example, a driver for a selected row electrode 304 can drive the selected row electrode 304 with different voltages for performing a vector-matrix multiplication or with voltages for setting resistance values of the memristors 308 of the crossbar array 302.” [i.e., a decoder with memristors 308 to select rows 304] and “crossbar array 302 may include sense circuits 316. In one example, crossbar array 302 may further include a comparator 380 … crossbar array 302 may include N row electrodes 304 and M column electrodes 306. The junctions or cross points throughout the crossbar array 302 (where the row electrodes 304 cross the column electrodes 306) may each include a memristor 308 [i.e., a sensor array 370 
FIG. 3 of Hu depicts sensors 370 and MxN array 302 with shared lines/connections. Hu further discloses that “DPE 130 may comprise an array of N rows and M columns to perform vector-matrix or dot product computations with respect to an input vector of the first set of analog voltage signals. For example, an input analog voltage signal from each row of the crossbar array may be weighted by the conductance of the memristors in each column and accumulated as the current output from each column”, “sensors 110 may comprise analog sensors that are external to device 101 and are connected to device 101 via electrical wiring for conveying analog voltage signals”, “device 300 including a dot product engine (DPE), or crossbar array 302, for processing analog sensor data. As illustrated in FIG. 3, device 300 may include the crossbar array 302, one or more sensors 370 and a processor 390. The various components of device 300 may be interconnected by one or more links” [i.e., sensors 110/370 share a common terminal connected to a data integration line/wiring and row lines/links for the N rows controlled by processor 390, column lines for the M columns] and “For each column electrode 306, a respective input analog voltage signal from the input vector on one of the row electrodes 304 is weighted by a … column of the crossbar array 302. The weighted summation is reflected at one of the output analog voltage signals at the vector output register 314 corresponding to the jth column.” [i.e., column lines receive weight values] (see, e.g., paragraphs 18, 27, 31 and 37).
Hu additionally discloses that “signals comprising the input vector to DPE 130 may comprise 256 analog voltage signals sampled from four sensors … device 101 
Hu also discloses that “the first set of analog voltage signals comprising the input vector to DPE 130 from sensor(s) 110 and/or analog buffer(s) 120 may be sub-threshold voltages”, “analog voltage signals in the input vector are below a threshold voltage for programming the memristors 308”, “the comparator 380 may comprise a threshold comparator that compares the first output analog voltage signal to a reference voltage” [i.e., a first thresholding unit/380 receiving a signal from the first integrator] and “the comparator 380 may comprise a threshold comparator” [i.e., the first thresholding unit], “the comparator 380 may comprise several threshold comparators arranged in parallel” [i.e., the first thresholding unit coupled to an array of second integrators and second thresholding units/comparators in a two-dimensional matrix arrangement/configuration] (see, e.g., paragraphs 22, 35 and 38). 
Hu further discloses that “For each column electrode 306, a respective input analog voltage signal from the input vector on one of the row electrodes 304 is weighted … The weighted summation is reflected at one of the output analog voltage signals at the vector output register 314 corresponding to the jth column.” [i.e., column lines receiving weight values] and “comparator 380 may comprise several threshold 

The prior art of record Troccoli (International Patent Application Pub. No. WO 2010/053894 A1, hereinafter “Troccoli”) discloses “reading of an image detected by the array of photo sensitive cells” [i.e., the sensor array], “The successive ‘reading’ of the charge level of the storage capacitance, that corresponds to the relative intensity value of each pixel … the photogenerated current is integrated in the storage capacitance of each photosensitive cell” and “the pixel value stored as electric charge in the capacitance Cs during the preceding frame storing phase, by coupling the capacitances Cs of the selected row of cells” [i.e., storage capacitors included in photosensitive cells/sensors of the sensor array] (see, e.g., col. 1, lines 60-66 and col. 3, lines 13-20). Troccoli also discloses that “The photosensitive portion of the integrated device is commonly constituted by an array or matrix of elementary cells, … The photodetector member of each cell may be a phototransistor” [i.e., array of sensor cells includes first and second pluralities of transistors] (see, e.g., col. 1, lines 51-55).

However, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art at the time of Applicants' invention, the combination of recited limitations of independent claims 20 and 32.
For example, the prior art of record does not anticipate or render obvious the limitations “A classifier system implementing a deep neural network (DNN), the classifier

a weight block;
a classification block;
a row selector; and
a sensor array operatively coupled with the weight block, the classification block and the row selector, the sensor array comprising a plurality of sensor cells corresponding to respective neurons in an input layer of the DNN, … 
wherein the sensor array comprises a plurality of storage capacitors, a first plurality of select transistors and a second plurality of select transistors, and
wherein a gate terminal of each of the first plurality of select transistors in each row is controlled by a corresponding one of the row lines connected to the row selector, a first source/drain terminal of each of the first plurality of select transistors in each column receives a weight value from a corresponding one of the column lines connected to the weight block, a second source/drain terminal of each of the first plurality of select transistors is connected to a corresponding one of the storage capacitors and to a first source/drain terminal of each of the second plurality of select transistors, a gate terminal of each of the second plurality of select transistors is connected to the integration start line, a second source/drain terminal of each of the second plurality of select transistors is connected to a first terminal of each of a corresponding one of the plurality of sensor cells, and a second terminal of each of the plurality of sensor cells is connected to the data integration line” as recited in independent claim 20 in combination with the other limitations in this claim.


a weight block;
a classification block;
a row selector; and
a sensor array operatively coupled with the weight block, the classification block and the row selector, the sensor array comprising a plurality of sensor cells corresponding to respective neurons in an input layer of the DNN, … 
wherein the classification block includes a first integrator receiving a signal generated on the data integration line when the integration start line is selected, and a first thresholding unit receiving a signal from the first integrator, the first thresholding unit operatively coupled to an array of second integrators and second thresholding units arranged in a two-dimensional matrix configuration, the array of second integrators and second thresholding units including row lines, controlled by the row selector, and column lines receiving respective weight values from the weight block, and
wherein the array of the second integrators and second thresholding units in the classification block is further described in that the second integrators in the first row of the array receive signals from the first thresholding unit and receive weight values from the column lines, the second integrators in a given row except the first row receive signals from the second thresholding units in the previous row and receive weight values from the column lines, the second thresholding units in a given row receive signals from the second integrators in the same row, the second thresholding units in a 
 Thus, independent claims 20 and 32 are patently distinct over the prior art of record for at least the reasons above. 
The remaining claims are dependent claims, thus they are also patently distinct over the prior art of record for at least the reasons above.
In particular, claims 21-31 and 33-43 each depend directly from independent claims 20 and 32, respectively, and as such, claims 21-31 and 33-43 each include all of the limitations of base claims 20 and 32, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125